DETAILED ACTION
This action is in response to applicant’s amendment filed on 3/21/2022.  Claims 1-12 are still pending in the present application.  This Action is made FINAL. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Parron (US 2019/0394786) and further in view of Huang (US 20110255461).
Referring to claim 1, Parron discloses a sidelink communication method performed by a user equipment (UE) in a communication system (FIG. 1A and FIG. 9 and 10, abstract and Par. 103, “gNB 105 may transmit downlink control signaling to instruct UEs 102 to perform or more of: monitor one or more sidelink resource pools; sense the sidelink resource pools), comprising:
receiving, by a processor included in the UE, system information including common configuration information of the sidelink communication from a base station (Par. 143, Last 5 lines, “an entire set of available frequency resources (for sidelink communication) may be indicated as occupied so that FDM type of transmission may be precluded”. Par. 146, last 4 lines, “The UE 102 may avoid reservation of resources that are already occupied by other UEs 102”. Par. 103, “the gNB 105 may transmit downlink control signaling to instruct UEs 102 to perform one or more of: monitor one or more sidelink resource pools; sense the sidelink resource pools . . .  determine resources of the sidelink resource pools that are to be excluded from selection for the sidelink transmissions; determine resources of the sidelink resource pools that are not available for the sidelink transmissions”. Note that gNB sends to the UE indicators that indicates resources that are available in resource pool and an entire set of available frequency resources (for sidelink communication) indicated as occupied by other UEs, which reads on common configuration information of the sidelink communication from a base station. Par. 16, “the downlink control message may be a broadcast system information block (SIB)”. And Par. 146 states that the UE avoids “reservation of resources that are already occupied by the other UE 102”, which is equivalent to “indicator that indicates resources which are not used for communication of the UE, the resources indicated by the indicator being determined to be occupied resourced by other UE according to the occupancy state”. Further note that the eNB sends the UE downlink control signaling to instruct UEs 102 to perform one or more of: monitor one or more sidelink resource pools . . .  determine resources of the sidelink resource pools that are to be excluded from selection for the sidelink transmissions; determine resources of the sidelink resource pools that are not available for the sidelink transmissions, as described in paragraph 103, which reads on common configuration information of the sidelink communication from a base station. And in paragraph 16, it is described that the downlink control signaling that carries the configuration information is via system information block. Further note that figure 9 is operated by the UE or controller of the UE, the base station sends the resource pool and the UE receives the receives them as illustrated at step 905 of figure 9 the resource pool for sidelink communication); 
setting, by the processor configured by the common configuration information (FIG. 8 steps 805 and 810, “Allocate a resource pool for V2V sidelink transmission”, “Transmit a downlink control message that indicates the resource pool”. Par. 87, lines 1-3, “gNB 105 may transmit a downlink control message that indicates resource pool”, “may indicate . . . PRBs”. Note that FIG. 10 shows base station 104 communicate to UEs 1012 and 1014. Par. 129, “The eNB 104/gNB 105 may configure UEs 102 to enable functionality of sidelink resource”. Par. 16, “the UE 102 is to select the resources (such as the PRBs and the sub-frames) for V2V sidelink transmissions”. Par. 131, “the UE 102 may use pre-configured resource pools for sidelink transmission”. Note that figure 9 is operated by the UE or controller of the UE, the base station sends the resource pool and the UE receives the receives them as illustrated at step 905 of figure 9 the resource pool for sidelink communication);
generating, by the processor, a message (Par. 109, “the UE 102 may determine that the prioritized message is to be transmitted over the V2V sidelink based at least partly on an indicator generated by an application layer of the UE 102”, Par. 114, “the UE 102 may transmit an uplink control message that indicates the one or more channel sense measurements”. Par. 111, “the UE 102 may transmit a sidelink control message that indicates that other UEs 102 are to mute sidelink transmissions in the selected/indicated set of PRBs and sub-frames”. note that the UE generates the message indicator to be transmitted to the gNB): 

transmitting, by the processor, the message to a base station (Par. 77, “an uplink control message that indicates that the UE 102 requests a V2V sidelink transmission of a prioritized message”. Par. 25, “the UE 102 may transmit signals (data, control and/or other) to the gNB 105”. Par. 114, “the UE 102 may transmit an uplink control message that indicates the one or more channel sense measurements”); and 
receiving, by the processor, configuration information of an occupancy state measurement for the sidelink communication according to cast type from the base station (Par. 143, Last 5 lines, “an entire set of available frequency resources (for sidelink communication) may be indicated as occupied so that FDM type of transmission may be precluded”. Par. 146, last 4 lines, “The UE 102 may avoid reservation of resources that are already occupied by other UEs 102”. Par. 103, “the gNB 105 may transmit downlink control signaling to instruct UEs 102 to perform one or more of: monitor one or more sidelink resource pools; sense the sidelink resource pools . . .  determine resources of the sidelink resource pools that are to be excluded from selection for the sidelink transmissions”. Note that the UE receives information that indicates the resources unavailable for sidlink communication, which reads on configuration information of an occupancy state measurement for the sidelink communication).
Parron is not relied on for disclosing: Communication includes a cast type and message  including information that indicates the cast type; and wherein the cast type indicates a broadcast, a groupcast, or an unicast, and according to a cast type from the base station.
In an analogous art, Huang discloses Communication includes a cast type and message including information that indicates the cast type; and wherein the cast type indicates a broadcast, a groupcast, or an unicast and according to the cast type from the base station (FIG. 5 and 7, Par. 60, “control information 300 is divided into multicast/broadcast zone 310 and unicast zone 320.”. Par. 24, “transmits control information for resource assignment in a multiple access wireless communication system, and includes: a structuring step of structuring the control information; and a transmitting step of transmitting the frame including the structured control information … the control information comprises a unicast area where a unicast scheduling information unit addressing one mobile station is placed”. Par. 47, “Scheduler 102 assigns resources to a communicating party, which is mobile station 200 or a group comprised of a plurality of mobile stations 200 ... Scheduler 102 outputs . . .  cast identification information (information to identify between unicast, multicast and broadcast”. Note the a transmitter e.g., a base station transmits control information to mobile station (Par. 24), there control information has the structure of figures 5, 7 and 8, which includes scheduling information for unicast, multicast and broadcast. Also see Par. 23, 24 and 47, “the present invention transmits control information for resource assignment in a multiple access wireless communication system, and has: a structuring section that structures the control information; and a transmitting section that transmits the frame including the structured control information, and, in this transmission apparatus: the control information comprises a unicast area where a unicast scheduling information unit addressing one mobile station is placed, and a non-unicast area where a non-unicast scheduling information unit addressing two or more mobile stations is placed; and a scheduling information unit group to be placed in the unicast area”).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Huang such that the UE would receive scheduling information for all three types of communications. Therefore, the UE would know what unicast resource to use when it needs unicast communication, and similarly what multicast and broadcast resources to use for multicast and broadcast communications. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Parron/Huang discloses the sidelink communication method according to claim 1, wherein the message is a sidelink UE information message (Parron, Par. 77, “an uplink control message that indicates that the UE 102 requests a V2V sidelink transmission of a prioritized message”).
Referring to claim 3, the combination of Parron/Huang discloses the sidelink communication method according to claim 1, further comprising receiving, by the processor, information indicating a resource pool for the cast type from the base station (Parron, FIG. 8 steps 805 and 810, “Allocate a resource pool for V2V sidelink transmission”, “Transmit a downlink control message that indicates the resource pool”. Par. 87, lines 1-3, “gNB 105 may transmit a downlink control message that indicates resource pool”, “may indicate . . . PRBs”. Note the gNB is equivalent to base station and UE is equivalent to controller within the UE. Further, FIG. 10 shows base station 104 communicate to UEs 1012 and 1014. FIG. 8 is operated by the gNB, and figure 9 is operated by the UE or controller of the UE, the base station communicating resource pool with the UE as in figure 9).
Referring to claim 4, the combination of Parron/Huang discloses the sidelink communication method according to claim 3, further comprising: receiving, by the processor, an indicator indicating resources used for the sidelink communication within the resource pool from the base station; and performing, by the processor, the sidelink communication using resources other than the resources indicated by the indicator within the resource pool, wherein the sidelink communication is performed according to the cast type (Parron, FIG. 9, Par. 110, “At operation 915, the UE 102 may select resources for the sidelink transmission of the prioritized message. In some embodiments, the UE 102 may select one or more PRB and one or more sub-frames for the V2V sidelink transmission of the prioritized message”. .Par. 143, Last 5 lines, “an entire set of available frequency resources (for sidelink communication) may be indicated as occupied so that FDM type of transmission may be precluded”. Par. 146, last 4 lines, “The UE 102 may avoid reservation of resources that are already occupied by other UEs 102”. Par. 103, “the gNB 105 may transmit downlink control signaling to instruct UEs 102 to perform one or more of: monitor one or more sidelink resource pools; sense the sidelink resource pools . . .  determine resources of the sidelink resource pools that are to be excluded from selection for the sidelink transmissions; determine resources of the sidelink resource pools that are not available for the sidelink transmissions”. Note that gNB sends to the UE indicators that indicates resources that are available in resource pool and an entire set of available frequency resources (for sidelink communication) indicated as occupied by other UEs, which reads on occupancy status of resources. And Par. 146 states that the UE avoids “reservation of resources that are already occupied by the other UE 102”, which is equivalent to “indicator that indicates resources which are not used for communication of the UE, the resources indicated by the indicator being determined to be occupied resourced by other UE according to the occupancy state”).
Referring to claim 5, the combination of Parron/Huang discloses the sidelink communication method according to claim 3, wherein the information indicating the resource pool includes information that indicates time resources of the resource pool and information that indicates frequency resources of the resource pool (Parron, Par. 85, “the resource pool may include time resource and/or frequency resources. In a non-limiting example, the resource pool may include one or more physical resource blocks (PRBs) or frequency sub-channels and one or more sub-frames in time. In some embodiments, the resource pool may include contiguous frequency resources and/or PRBs”).
Referring to claim 6, the combination of Parron/Huang discloses the sidelink communication method according to claim 3, further comprising: transmitting, by the processor, information indicating occupied resources used by the UE within the resource pool to the base station (Parron, Par. 143, Last 5 lines, “an entire set of available frequency resources (for sidelink communication) may be indicated as occupied so that FDM type of transmission may be precluded”. Par. 146, last 4 lines, “The UE 102 may avoid reservation of resources that are already occupied by other UEs 102”. Par. 103, “the gNB 105 may transmit downlink control signaling to instruct UEs 102 to perform one or more of: monitor one or more sidelink resource pools; sense the sidelink resource pools . . .  determine resources of the sidelink resource pools that are to be excluded from selection for the sidelink transmissions; determine resources of the sidelink resource pools that are not available for the sidelink transmissions”. Note that gNB sends to the UE indicators that indicates resources that are available in resource pool and an entire set of available frequency resources (for sidelink communication) indicated as occupied by other UEs, which reads on occupancy status of resources. And Par. 146 states that the UE avoids “reservation of resources that are already occupied by the other UE 102”, which is equivalent to “indicator that indicates resources which are not used for communication of the UE, the resources indicated by the indicator being determined to be occupied resourced by other UE according to the occupancy state”).
Referring to claim 7, recites features analogous to the features of claim 1, except that claim 1 is directed to a method performed by a UE communicating side link resource with a base station and claim 7 is directed to a base station communicating sidelink resources to a UE. Thus, they are rejected for the same reasons as set forth above. More specifically, Parron discloses a sidelink communication method performed by a base station in a communication system (FIG. 1A and FIG. 9 and 10, abstract and Par. 103, “gNB 105 may transmit downlink control signaling to instruct UEs 102 to perform or more of: monitor one or more sidelink resource pools; sense the sidelink resource pools), comprising: 
transmitting, by a processor included in the base station, system information including common configuration information of the sidelink communication to a user equipment (UE) (Par. 143, Last 5 lines, “an entire set of available frequency resources (for sidelink communication) may be indicated as occupied so that FDM type of transmission may be precluded”. Par. 146, last 4 lines, “The UE 102 may avoid reservation of resources that are already occupied by other UEs 102”. Par. 103, “the gNB 105 may transmit downlink control signaling to instruct UEs 102 to perform one or more of: monitor one or more sidelink resource pools; sense the sidelink resource pools . . .  determine resources of the sidelink resource pools that are to be excluded from selection for the sidelink transmissions; determine resources of the sidelink resource pools that are not available for the sidelink transmissions”. Note that gNB sends to the UE indicators that indicates resources that are available in resource pool and an entire set of available frequency resources (for sidelink communication) indicated as occupied by other UEs, which reads on common configuration information of the sidelink communication from a base station. Par. 16, “the downlink control message may be a broadcast system information block (SIB)”. And Par. 146 states that the UE avoids “reservation of resources that are already occupied by the other UE 102”, which is equivalent to “indicator that indicates resources which are not used for communication of the UE, the resources indicated by the indicator being determined to be occupied resourced by other UE according to the occupancy state”. Further note that the eNB sends the UE downlink control signaling to instruct UEs 102 to perform one or more of: monitor one or more sidelink resource pools . . .  determine resources of the sidelink resource pools that are to be excluded from selection for the sidelink transmissions; determine resources of the sidelink resource pools that are not available for the sidelink transmissions, as described in paragraph 103, which reads on common configuration information of the sidelink communication from a base station. And in paragraph 16, it is described that the downlink control signaling that carries the configuration information is via system information block. Further note that figure 9 is operated by the UE or controller of the UE, the base station sends the resource pool and the UE receives the receives them as illustrated at step 905 of figure 9 the resource pool for sidelink communication);
receiving, by the processor for the sidelink communication configured by the common configuration information from the UE (Par. 114, “the UE 102 may transmit an uplink control message that indicates the one or more channel sense measurements”. Par. 111, “the UE 102 may transmit a sidelink control message that indicates that other UEs 102 are to mute sidelink transmissions in the selected/indicated set of PRBs and sub-frames”,  note that the UE generates the message indicator to be transmitted to the gNB, thus, the gNB receives it), supporting, by the processor, the sidelink communication according to message (Par. 77, “an uplink control message that indicates that the UE 102 requests a V2V sidelink transmission of a prioritized message”. Par. 25, “the UE 102 may transmit signals (data, control and/or other) to the gNB 105”. Par. 114, “the UE 102 may transmit an uplink control message that indicates the one or more channel sense measurements”. FIG. 8 steps 805 and 810, “Allocate a resource pool for V2V sidelink transmission”, “Transmit a downlink control message that indicates the resource pool”. Par. 87, lines 1-3, “gNB 105 may transmit a downlink control message that indicates resource pool”, “may indicate . . . PRBs”. Note that FIG. 10 shows base station 104 communicate to UEs 1012 and 1014. Par. 129, “The eNB 104/gNB 105 may configure UEs 102 to enable functionality of sidelink resource”. Par. 16, “the UE 102 is to select the resources (such as the PRBs and the sub-frames) for V2V sidelink transmissions”. Par. 131, “the UE 102 may use pre-configured resource pools for sidelink transmission”. Note that figure 9 is operated by the UE or controller of the UE, the base station sends the resource pool and the UE receives the receives them as illustrated at step 905 of figure 9 the resource pool for sidelink communication),
transmitting, by the processor, configuration information of an occupancy state measurement for the sidelink communication according to the cast type to the UE (Par. 143, Last 5 lines, “an entire set of available frequency resources (for sidelink communication) may be indicated as occupied so that FDM type of transmission may be precluded”. Par. 146, last 4 lines, “The UE 102 may avoid reservation of resources that are already occupied by other UEs 102”. Par. 103, “the gNB 105 may transmit downlink control signaling to instruct UEs 102 to perform one or more of: monitor one or more sidelink resource pools; sense the sidelink resource pools . . .  determine resources of the sidelink resource pools that are to be excluded from selection for the sidelink transmissions; determine resources of the sidelink resource pools that are not available for the sidelink transmissions”. Note that gNB sends to the UE indicators that indicates resources that are available in resource pool and an entire set of available frequency resources (for sidelink communication) indicated as occupied by other UEs, which reads on common configuration information of the sidelink communication from a base station. Par. 16, “the downlink control message may be a broadcast system information block (SIB)”. And Par. 146 states that the UE avoids “reservation of resources that are already occupied by the other UE 102”, which is equivalent to “indicator that indicates resources which are not used for communication of the UE, the resources indicated by the indicator being determined to be occupied resourced by other UE according to the occupancy state”. Further note that the eNB sends the UE downlink control signaling to instruct UEs 102 to perform one or more of: monitor one or more sidelink resource pools . . .  determine resources of the sidelink resource pools that are to be excluded from selection for the sidelink transmissions; determine resources of the sidelink resource pools that are not available for the sidelink transmissions, as described in paragraph 103, which reads on common configuration information of the sidelink communication from a base station. And in paragraph 16, it is described that the downlink control signaling that carries the configuration information is via system information block. Further note that figure 9 is operated by the UE or controller of the UE, the base station sends the resource pool and the UE receives the receives them as illustrated at step 905 of figure 9 the resource pool for sidelink communication),
Parron is not relied on for disclosing communication includes a cast type and identifying, by the processor, the cast type for the UE indicated by the message; and message  including information that indicates the cast type; and wherein the cast type indicates a broadcast, a groupcast, or an unicast.
In an analogous art, Huang discloses Communication includes a cast type and message  including information that indicates the cast type; identifying, by the processor, the cast type for the UE indicated by the message; and wherein the cast type indicates a broadcast, a groupcast, or an unicast (FIG. 5 and 7, Par. 60, “control information 300 is divided into multicast/broadcast zone 310 and unicast zone 320.”. Par. 24, “transmits control information for resource assignment in a multiple access wireless communication system, and includes: a structuring step of structuring the control information; and a transmitting step of transmitting the frame including the structured control information … the control information comprises a unicast area where a unicast scheduling information unit addressing one mobile station is placed”. Par. 47, “Scheduler 102 assigns resources to a communicating party, which is mobile station 200 or a group comprised of a plurality of mobile stations 200 ... Scheduler 102 outputs . . .  cast identification information (information to identify between unicast, multicast and broadcast”. Note that a transmitter e.g., a base station transmits control information to mobile station (Par. 24), there control information has the structure of figures 5, 7 and 8, which includes scheduling information for unicast, multicast and broadcast).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the combination by incorporating the teachings of Huang such that the UE would receive scheduling information for all three types of communications. Therefore, the UE would know what unicast resource to use when it needs unicast communication, and similarly what multicast and broadcast resources to use for multicast and broadcast communications. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 8, the combination of Parron/Huang discloses the sidelink communication method according to claim 7, wherein the message is a sidelink UE information message (Parron, Par. 77, “an uplink control message that indicates that the UE 102 requests a V2V sidelink transmission of a prioritized message”).
Referring to claim 9, the combination of Parron/Huang discloses the sidelink communication method according to claim 7, further comprising: transmitting, by the processor, information indicating a resource pool for the cast type 
Referring to claim 10, the combination of Parron/Huang discloses the sidelink communication method according to claim 9, further comprising: transmitting, by the processor, an indicator indicating resources used for the sidelink communication within the resource pool to the UE (Parron, FIG. 9, Par. 110, “At operation 915, the UE 102 may select resources for the sidelink transmission of the prioritized message. In some embodiments, the UE 102 may select one or more PRB and one or more sub-frames for the V2V sidelink transmission of the prioritized message”. .Par. 143, Last 5 lines, “an entire set of available frequency resources (for sidelink communication) may be indicated as occupied so that FDM type of transmission may be precluded”. Par. 146, last 4 lines, “The UE 102 may avoid reservation of resources that are already occupied by other UEs 102”. Par. 103, “the gNB 105 may transmit downlink control signaling to instruct UEs 102 to perform one or more of: monitor one or more sidelink resource pools; sense the sidelink resource pools . . .  determine resources of the sidelink resource pools that are to be excluded from selection for the sidelink transmissions; determine resources of the sidelink resource pools that are not available for the sidelink transmissions”. Note that gNB sends to the UE indicators that indicates resources that are available in resource pool and an entire set of available frequency resources (for sidelink communication) indicated as occupied by other UEs, which reads on occupancy status of resources. And Par. 146 states that the UE avoids “reservation of resources that are already occupied by the other UE 102”, which is equivalent to “indicator that indicates resources which are not used for communication of the UE, the resources indicated by the indicator being determined to be occupied resourced by other UE according to the occupancy state”).
Referring to claim 11, the combination of Parron/Huang discloses the sidelink communication method according to claim 9, wherein the information indicating the resource pool includes information that indicates time resources of the resource pool and information that indicates frequency resources of the resource pool (Parron, Par. 85, “the resource pool may include time resource and/or frequency resources. In a non-limiting example, the resource pool may include one or more physical resource blocks (PRBs) or frequency sub-channels and one or more sub-frames in time. In some embodiments, the resource pool may include contiguous frequency resources and/or PRBs”).
Referring to claim 12, the combination of Parron/Huang discloses the sidelink communication method according to claim 9, further comprising receiving, by the processor, information indicating occupied resources used by the UE within the resource pool from the UE (Parron, Par. 143, Last 5 lines, “an entire set of available frequency resources (for sidelink communication) may be indicated as occupied so that FDM type of transmission may be precluded”. Par. 146, last 4 lines, “The UE 102 may avoid reservation of resources that are already occupied by other UEs 102”. Par. 103, “the gNB 105 may transmit downlink control signaling to instruct UEs 102 to perform one or more of: monitor one or more sidelink resource pools; sense the sidelink resource pools . . .  determine resources of the sidelink resource pools that are to be excluded from selection for the sidelink transmissions; determine resources of the sidelink resource pools that are not available for the sidelink transmissions”. Note that gNB sends to the UE indicators that indicates resources that are available in resource pool and an entire set of available frequency resources (for sidelink communication) indicated as occupied by other UEs, which reads on occupancy status of resources. And Par. 146 states that the UE avoids “reservation of resources that are already occupied by the other UE 102”, which is equivalent to “indicator that indicates resources which are not used for communication of the UE, the resources indicated by the indicator being determined to be occupied resourced by other UE according to the occupancy state”).
Response to Arguments
Applicant’s arguments submitted 3/21/2022 have been fully considered but are moot in view of new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/               Primary Examiner, Art Unit 2644